Thompson, J.,
Testatrix gave a part of her residuary estate to trustees to pay the income therefrom to her sister, Catharine, for life, and thereafter to the two daughters of her sister, Catharine, during their lives and the life of the survivor, with remainder over to their issue, and in default of issue “to the next of kin of my said sister Catharine.”
The two daughters of her sister, Catharine, died without issue, and the auditing judge, following the rule laid down In Stewart’s Estate, 147 Pa. 383, awarded the fund to the next of kin of her sister, Catharine, as ascertained at the date of her death, and not at the date of the death of the last surviving life-tenant, and in so doing committed no error.
All exceptions filed to the ruling of the auditing judge are dismissed and the adjudication confirmed absolutely.